Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on October 18, 2020 have been entered and considered. New claim 32 has been added. Claims 12 – 32 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Kewley in view of Zanzig as detailed in Office action dated July 23, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    

Claims 12 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kewley GB-2156592 A (Kewley) in view of Zanzig et al. US 7,284582 B2 (Zanzig) and further in view of Miyazaki UD 2013/0075009 A1 (Miyazaki)..

Considering claim 12, 19, 27 - 30, Kewley teaches an electrically conductive and elastic cord that has a central core 12 made up of lengths of a synthetic polymer elastane. This is covered by a braided multi filament polyester yarn 16. Over this is positioned an electrically conductive braid 18 of copper or cadmium copper tinsel wire. An outer layer 20 may be similar to the layer 16. The use of the synthetic polymer elastane gives superior properties to natural rubber, and the braid allows the conductor to be stretched. Thus, meeting all limitations in claim 12, except for the limitation requiring that the electrically conductive layer comprises carbon black particles, graphite powder particles or carbon nanotubes. However, Zanzig teaches a pneumatic rubber tire comprising a conductive cord, wherein the electrically conductive cord may also be comprised of an electrically conductive metal filament, electrically conductive carbon fiber, or their combination, spirally wound around a core of at least one organic fiber [Abstract]. 
As Kewley and Zanzig are both directed to cords directed to be used in elastomer, wherein the cord comprise a conductive layer, the art is analogous. It has 
Kewley in view of Zanzig is silent regarding the presence of an elastomer in the insulation layer, which has been applied by suspension dip. However, Miyazaki teaches an all-steel tire (tire (pneumatic tire) with steel belts and a steel carcass) which includes an insulation (tie gum) containing specific components. Further Miyazaki teaches that said insulation is made of rubber, and that provides excellent adhesion to cords, in addition to sheet processability, fuel economy, and elongation at break, as well as high durability for preventing a separation between carcass cords and rubber. Therefore, it would have been obvious to one of the skill in the art before the effective filing date of this application to include a rubber layer to the insulation layer of Kewley-Zanzig when it is desired to prevent a separation between carcass cords and rubber. As to the limitation requiring that the elastomer is formed by suspension dip, this is considered a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. 
       As to claims 28 and 29, Zanzig teaches the use of cords in pneumatic tire carcasses. 
As to claim 32, as noted above, the insulation layer comprises conductive carbon fiber, which is considered to be configured for signal transmission and supply of voltage as required by the subject claim.   

Considering claim 13, as noted above in the rejection of claim 12, Kewley teaches by as the insulating layer braided multi filament polyester yarn 16. Over this is positioned an electrically conductive braid 18 of copper or cadmium copper tinsel wire. An outer layer 20 may be similar to the layer 16. Thus, teaching a plurality of insulating layers. As to the particular number of insulating and conductive layers, it would have been obvious to one of skill in the art before the effective filing date of this application to select the desired number of conductive and insulating layers as require in the final application of the cord. 

Considering claim 14, Kewley’s insulating layer does not comprise any electrically conductive particles. 

Considering claims 15, 17 – 18, 20 – 26 and 31, Kewley in view of Zanzig is relied upon as set forth above in the rejection of claims 12 and 13. Further, Zanzig teaches that the composition of said outer rubber sidewall layer, considered to be an insulating layer, contains 40 to 70 % of reinforcing filler, such as precipitated silica, which is considered to be non electrical conductive [0043 – 0045].   

Considering claim 16, 24 Kewley’s insulating layer comprises elastane, considered to meet the limitation of elastomer-containing solution or suspension.   

Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on October 18, 2020 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Kewley in view of Zanzig as detailed in Office action dated July 23, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on October 18, 2020 have been fully considered by they are moot in view of the new grounds of rejection presented above. 

   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00   PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786